              Case 2:20-cv-00381-RSL Document 36 Filed 09/13/21 Page 1 of 2




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
       CALEB GUTTING,                                          NO. 2:20-cv-00381RSL
 8
                     Plaintiff,                                STIPULATION AND ORDER OF
 9                                                             DISMISSAL WITH PREJUDICE
             vs.
10
       SEA CON LLC,
11
                     Defendant.
12

13                                              STIPULATION
14          Plaintiff Caleb Gutting (“Plaintiff”) and Defendant Sea Con LLC (“Sea Con”), by and
15   through their counsel of record, stipulate that all claims against Sea Con may be dismissed with
16   prejudice and without costs or attorney fees as to any party in the above-captioned matter.
17          DATED this 10th day of September, 2021.
18    FOLEY & MANSFIELD, PLLP                   THE LAW OFFICE OF THOMAS G. JARRARD,
                                                PLLC
19
      s/ Diane C. Babbitt                       s/ Thomas G. Jarrard (with authorization)
20    Diane C. Babbitt, WSBA #17956             Thomas G. Jarrard, WSBA #39774
      999 Third Avenue, Suite 3760              1020 N. Washington
21
      Seattle, WA 98104                         Spokane, WA 99201
22    Service-sea@foleymansfield.com            tjarrard@att.net
      Counsel for Sea Con LLC                   Counsel for Plaintiff
23

24

25


      STIPULATION AND ORDER OF                                        Foley & Mansfield, PLLP
                                                      Page 1
      DISMISSAL WITH PREJUDICE AS TO                                  999 Third Avenue, Suite 3760
      DEFENDANT SEA CON LLC                                           Seattle, WA 98104
      NO. 32:20-cv-00381-TLF                                          Telephone: (206) 456-5360
               Case 2:20-cv-00381-RSL Document 36 Filed 09/13/21 Page 2 of 2



      CROTTY & SON LAW FIRM, PLLC
 1

 2    s/ Matthew Z. Crotty (with authorization)
      Matthew Z. Crotty, WSBA #39284
 3    905 West Riverside, Suite 404
      Spokane, WA 99201
 4    matt@crottyandson.com
      Counsel for Plaintiff
 5

 6

 7

 8                                     ORDER OF DISMISSAL
 9          THIS MATTER having come before the Court by way of stipulation by the Plaintiff Caleb

10   Gutting and Defendant Sea Con LLC to dismiss all claims against Sea Con LLC with prejudice

11   and without costs or attorney fees as to any party, and the Court being fully advised in the premises,

12   now, therefore, it is hereby ORDERED as follows:

13          All claims against Defendant Sea Con LLC, are hereby dismissed with prejudice and

14   without costs or attorney fees as to any party. The Clerk of Court is directed to close this case.

15          DONE this13th day of September, 2021.
16
17

18                                                  ______________________________
                                                    United States District Judge
19
      Presented by:
20
      FOLEY & MANSFIELD, PLLP
21

22
      s/ Diane C. Babbitt
23    Diane C. Babbitt, WSBA #17956
      999 Third Avenue, Suite 3760
24    Seattle, WA 98104
25    Service-sea@foleymansfield.com
      Counsel for Sea Con LLC

      STIPULATION AND ORDER OF                                         Foley & Mansfield, PLLP
                                                       Page 2
      DISMISSAL WITH PREJUDICE AS TO                                   999 Third Avenue, Suite 3760
      DEFENDANT SEA CON LLC                                            Seattle, WA 98104
      NO. 32:20-cv-00381-TLF                                           Telephone: (206) 456-5360
